Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
BRACHA CAB CORP Page: 1 of 2
DIP CASE 17-46613 EDNY Statement Period: Feb 01 2020-Feb 29 2020
1281 CARROLL ST Cust Ref #: $
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

BRACHA CAB CORP Account #
DIP CASE 17-46613 EDNY

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 21,295.00 Average Collected Balance 22,101.89
Electronic Deposits 2,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 23,230.00 Days in Period 29
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
02/18 CCD DEPOSIT, YELLOW DOG LEASI CASH DISB 2L35/2L36 2,200.00
Subtotal: 2,200.00
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1065 90.00
02/18 1066 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY /
DATE BALANCE DATE BALANCE
01/31 21,295.00 02/20 23,230.00

02/18 23,320.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, NA. | Equal Housing Lender (ey

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: Feb 01 2090-Feh 99 9020
1281 CARROLL ST Cust Ref#i
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY

 

 

 

 

 

 

 

ACCOUNT SUMMARY . ;
Beginning Balance 20,995.00 Average Collected Balance 21,036.37
Electronic Deposits 2,100.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 22,830.00 Days in Period 29
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
02/28 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5240656266 2,100.00
Subtotal: 2,100.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1068 90.00
02/18 1069 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/34 20,995.00 02/20 20,730.00
02/18 20,820.00 . 02/28 22,830.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Banis N.A. | Equal Housing Lender te
‘

 

 
Case 1l-1/-40019-nnAl DOC 1/o-s

Bank

 

Filed Os/lyi20 9 =Entered Us lviz0 Lolo fics

 

 

 

 

 

 

 

~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DOVBER CAB CORP Page: 1 of 2
DIP CASE 17-46614 EDNY Statement Period: Feb 01 9N9n.cAh 19 9N9g
{281 CARROLL ST Cust Ref #: in tmeee wou tt
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
DOVBER CAB CORP Account oo.
DIP CASE 17-46614 EDNY
ACGOUNT SUMMARY
Beginning Balance 23,295.00 Average Collected Balance 24,184.65
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 25,430.00 Days in Period 29
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
02/18 CCD DEPOSIT, YELLOW DOG LEASI CASH DISB 2J71/2J72 2,400.00
Subtotal: 2,400.00
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1065 90.00
02/18 1066 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 23,295.00 02/20 25,430.00
02/18 25,520.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender tf

 
Case 1l-1/-40019-nnAl DOC 1/o-s

Bank

America’s Most Convenient Bank®

 

FIT TAX] CORP
DIP CASE 17-44620 EDNY

Filed Os/lyi20 9 =Entered Us lviz0 Lolo fics

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Feb 01 9N90.E4h 90 ANI

 

 

 

 

 

 

4281 CARROLL ST Cust Ref #: cee eee
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
FIT TAXI CORP Account # *77
DIP CASE 17-44620 EDNY
ACCOUNT SUMMARY
Beginning Balance 1,961.56 Average Collected Balance | 1,858.11
Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 1,696.56 Annual Percentage Yield Earned 0.00%
Days in Period 29
DAILY ACCOUNT ACTIVITY
Checks Paid No. Ghecks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1066 90.00
02/18 1067 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 1,961.56 02/20 1,696.56
02/18 1,786.56

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Cender ty

 
Case 1l-1/-40019-nnAl DOC 1/o-s

Bank

America’s Most Convenient Bank®

 

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

JACKHEL CAB CORP
DIP CASE 17-46646 EDNY

Filed Os/lyi20 9 =Entered Us lviz0 Lolo fics

1 of 2

T STATEMENT OF ACCOUNT
Page: ,
Statement Period: Feb 01 2020-Feb 29 9020
Cust Ref #:
Primary Account #:

Account #

 

ACGOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 12,850.81 Average Collected Balance 14,130.12
Deposits 1,600.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 14,185.81 Days in Period 29
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
02/04 DEPOSIT 1,600.00
Subtotal: 1,600.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
02/20 1065 90.00
02/18 1066 175.00
Subtotal: 265,00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/34 12,850.81 02/18 14,275.81
02/04 14,450.81 02/20 14,185.81

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TO Bank, NA. | Equal Housing Lender tc

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

bp} Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: Feb 01 2020-Feh 29 2020
1281 CARROLL ST Cust Ref #: .
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

JARUB TRANS CORP Account 3
DIP CASE 17-46639 EDNY

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 16,519.48 Average Collected Balance 17,795.34
‘ Electronic Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 18,254.48 Daysin Period | 29
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
02/10 CCD DEPOSIT, NAPASE! MANAGEME ACH PMT 5241481825 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1216 90.00
02/18 1217 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANGE
01/31 16,519.48 02/18 18,344.48
02/10 18,519.48 02/20 18,254.48

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC tasured | TD Bank, N.A. | Equal Housing Lender ts?

 

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

saa oan WX

ea eet Banking ita ae

Su mrss :

 

UPGR > Contact your Relationship Manager to discuss
JARUB TRANS CORP odbos0886 targeted solutions for your evolving business needs.

1.281 CARROLL STREET
BROOKLYN NY 11213

Uadere Eggert AUN Py ge eet gang flap tA yeaa

ACCOUNT SUMMARY FoR PERIOD FEBRUARY.01, 2020 ~.FEBRUARY 28, 2020,

 

 

 

 

Commercial Checking coe eee JARUB TRANS CORP
Previous Balance 01/31/20 $1,250.00 Number of Days in Cycle 28
0 Deposits/Credits $0.00 Minimum Balance This Cycle $1,250.00
0 Checks/Debits $0.00 Average Collected Balance $1,250.00
Service Charges $0.00
Ending Balance 02/28/20 $7,250.00

ACCOUNT DETAIL FOR PERIOD FEBRUARY 01, 2020 - FEBRUARY 28, 2020

 

 

 

 

Commercial Checking - — JARUB TRANS CORP
Date Description Deposits/Credits _Withdrawals/Debits Resulting Balance
02/01 $1,250.00

No Account Activity this Statement Period

02/28 . $1,250.00
Total $0.00 $0.00

. No.Items. Processed...

 

 

 

 

_ Thank you for ‘banking with US. PAGE 1 OF 2

 

Products and services are offered by Capital One, N.A., Member FDIC, ,
©2020 Capital One. Alrights reserved, MEMBER f=}

DIC AL BUSING
LENDER

eh

 

 

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

 

 

 

 

 

 

 

ip) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
LECHAIM CAB CORP Page: . 1 of 2
DIP CASE 17-46647 EDNY Statement Period: Feb 01 2020-Feb 29 2020
1281 CARROLL ST Cust Ref #: c
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
LECHAIM CAB CORP Account # «
DIP CASE 17-46647 EDNY
ACCOUNT SUMMARY
Beginning Balance 1,930.57 Average Collected Balance 2,168.50
Deposits 1,600.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 3,265.57 Days in Period 29
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
02/24 DEPOSIT 1,600.00
Subtotal: 1,600.00
Checks Paid No. Checks: 2 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1062 90.00
02/18 1063 175.00
Subtotal: / 265.00
DAILY BALANCE SUMMARY
DATE BALANGE DATE BALANCE
01/31 1,930.57 02/20 1,665.57
02/18 1,755.57 02/21 3,265.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender (2)

 

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: Feb 01 2090-Feh 29 2020
1281 CARROLL ST Cust Ref #: .
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

MERAB CAB CORP Account #
DIP CASE 17-46619 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 21,467.15 Average Collected Balance 21,508.52
Electronic Deposits 2,100.00 Interest Earned This Period 0.00
, Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 23,302.15 Days in Period . 29

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIPTION . AMOUNT
02/28 CCD DEPOSIT, ARTHUR CAB LEAS] ACH PMT 5240656264 2,100.00
Subtotal: 2,100.00
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
02/20 1213 90.00
02/18 1214 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
01/31 21,467.15 02/20 21,202.15
02/18 21,292.15 02/28 23,302.15

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TO Bank, NA. | Equal Housing Lender (Si

 

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

Bank

America’s Most Convenient Bank® T

 

NY CANTEEN TAXI CORP
DIP CASE 17-46644 EDNY

STATEMENT OF ACCOUNT

Page:

1 of 2

Statement Period: Feb 01 2020-Feb 29 2020

 

 

 

 

 

 

 

1281 CARROLL ST Cust Ref #: Het
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking ;
NY CANTEEN TAXI CORP Account # « oe
DIP CASE 17-46644 EDNY
AGGOUNT SUMMARY
Beginning Balance 14,884.17 Average Collected Balance 16,577.27
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 16,619.17 Days in Period 29
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
02/03 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1208 90.00
02/18 1209 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 14,884.17 02/18 16,709.17
02/03 16,884.17 02/20 16,619.17

Call 1-800-937-2000 for 24-hour Bank-by-Phone

services or connect to www.idbank.com

 

Bank Deposits FOIC Insured | TD Bank, NA. | Equat Housing Lender (ay

 
Case 1l-1/-40019-nnAl DOC 1/o-s

Bb) Bank

America’s Most Convenient Bank®

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

Filed Os/lyi20 9 =Entered Us lviz0 Lolo fics

STATEMENT OF ACCOUNT

Page: . 4 of 2
Statement Period: Feb M1 9N9N_Fah 90 9NIN
Cust Ref #:

Primary Account #:

Account #

 

 

ACCOUNT SUMMARY

Beginning Balance 195.40 Average Collected Balance 195.40
Interest Earned This Period 0.00

Ending Balance 195.40 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 29

 

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FOIC Insured [TD Bank, NA. { Equal Housing Lender (iy

 
 

 

 

 

 

 

 

 

Case 1-1/-40015-NAl DOC 1l/s-s Filed Vo/ly/2<O Entered Os/ly/2zU Lolo fiés
9) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY GENESIS TAXI CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Feb 01 2020-Feb 29 2020
1281 CARROLL ST Cust Ref #: Hed
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY GENESIS TAXI CORP Account #
DIP CASE 17-46617 EDNY
AGCOUNT SUMMARY
Beginning Balance 25,069.55 Average Collected Balance 25,959.20
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid | 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 27,204.55 Days in Period 29
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
02/18 CCD DEPOSIT, YELLOW DOG LEAS! CASH DISB 2Y44/2Y45 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1069 90.00
02/18 1070 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 25,069.55 02/20 27,204.55
02/18 27,294.55

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasits FOIC insured | TO Bank, N.A. | Equat Housing Lender cw

 
Case 1l-1/-40019-nnAl DOC 1/o-s

pb} Bank

America’s Most Convenient Bank®

 

NY STANCE TAXI CORP
DIP CASE 17-46642 EDNY
1281 CARROLL STREET
BROOKLYN NY 11213

Chapter 11 Checking

NY STANCE TAXI CORP
DIP CASE 17-46642 EDNY

Filed Os/lyi20 9 =Entered Us lviz0 Lolo fics

T STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Feb 01 2020-Fah 29 2N2N
Cust Ref #: Lee eet
Primary Account #: ua ‘9

Account # 42? 997

 

 

AGGOUNT SUMMARY

Beginning Balance 10,895.00
Checks Paid 265.00
Ending Balance 10,630.00

Average Collected Balance 10,688.10
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 29

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1214 90.00
02/18 1215 175.00

Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 10,895.00 02/20 10,630.00
02/18 10,720.00

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Oepasits FDIC Insured | TO Bank, NA. | Equal Housing Lender (ty

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY TINT TAXI CORP Page: . 1 of 2
DIP CASE 17-46641 EDNY Statement Period: Feb 01 2020-Feb 29 2020
1281 CARROLL ST Cust Ref #: anne ot
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY TINT TAXI CORP Account # oN
DIP CASE 17-46641 EDNY

 

ACCOUNT SUMMARY _ .

 

 

 

 

 

 

Beginning Balance 2,921.66 Average Collected Balance 4,425.10
Deposits 3,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 5,856.66 Days in Period 29
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
02/04 DEPOSIT 1,600.00
02/25 DEPOSIT 1,600.00
Subtotal: 3,200.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1066 90.00
02/18 1067 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 2,921.66 02/20 4,256.66
02/04 4,521.66 02/25 5,856.66

02/18 4,346.66

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Depasits FOIG Insured | TO Bank, NA. | Equal Housing Lender TSI

 

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

Bank

America’s Most Convenient Bank® T

 

STATEMENT OF ACCOUNT

 

 

 

 

 

 

 

SOMYASH TAXI INC Page: 1 of 2
DIP CASE 17-46640 EDNY Statement Period: Feb 01 2020-Feb 29 9020
1281 CARROLL ST Cust Ref #: Lf oo
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
SOMYASH TAXI INC Account #
DIP CASE 17-46640 EDNY
ACCOUNT SUMMARY
Beginning Balance 16,007.57 Average Collected Balance 17,700.67
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 17,742.57 Days in Period 29
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
02/03 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1060 90.00
02/18 1061 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 16,007.57 02/18 17,832.57
02/03 18,007.57 02/20 17,742.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone

services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, NA. | Equal Housing Lender (3

 
Case 1-1/-40015-NAl DOC lfo-5 Filed Os/iy/z0 Entered Vs/lyiz0 Lolo fics

 

pb) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 1 of 2
DIP CASE 17-46616 EDNY Statement Period: Feb 01 2020-Feb 29 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

TAMAR CAB CORP : Account #
DIP CASE 17-46616 EDNY

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 21,469.20 Average Collected Balance 21,510.57
Electronic Deposits 2,100.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 23,304.20 Days in Period 29
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
02/28 CCD DEPOSIT, ARTHUR CAB LEAS! ACH PMT 5240656265 2,100.00
Subtotal: 2,100.00
Checks Paid No, Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
02/20 1066 90.00
02/18 1067 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
01/31 21,469.20 02/20 21,204.20
02/18 21,294.20 02/28 23,304.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, NA. | Equal Housing Lender tt

 

 
